848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge Antonio RODRIGUEZ, Defendant-Appellant.
No. 87-7376.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  May 24, 1988.

Jorge Antonio Rodriguez, appellant pro se.
Richard Wilcox Pierce, Assistant United States Attorney (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jorge Antonio Rodriguez appeals the district court's denial of his motion for reduction of sentence pursuant to Fed.R.Crim.P. 35(b).  Our review of the record indicates that the district court did not abuse its discretion in denying Rodriguez's motion.   See United States v. Rosenthal, 673 F.2d 722 (4th Cir.1982).  We therefore affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.  Rodriguez's motion for appointment of counsel is denied.


2
AFFIRMED.